         Case 1:19-cr-00018-ABJ Document 351 Filed 02/26/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA
     Plaintiff,                                                1:19-CR-00018 (ABJ)

V.

ROGER JASON STONE, JR.,
    Defendants.                                                FEBRUARY 20, 2020


                   MOTION FOR LIMITED PERMISSION TO INTERVENE

          The proposed intervenor, Mr. Michael Cernovich, respectfully moves the Court for

limited permission to intervene in this matter for the purpose of obtaining a juror's voire

dire identification number and the written jury voire dire questionnaire answers that have

been collected in this case.

          Mr. Cernovich seeks to obtain the juror voire dire identification number of·-

-        who has publicly claimed that she was the jury foreperson in the above-captioned

matter and whose public conduct has raised grave constitutional concerns regarding the

fairness of the jury trial in the instant matter.

          In light of the grave constitutional concerns that               s conduct has raised,

Mr. Cernovich also seeks to obtain the written jury voire dire questionnaire answers that

have been collected in this case. He does not seek the name of any other juror at this

juncture.

          WHEREFORE, it is respectfully requested that the Court grant the proposed

    intervenor's limited motion.
     Case 1:19-cr-00018-ABJ Document 351 Filed 02/26/20 Page 2 of 3




                                                 THE PROPOSED INTERVENOR

                                                 By: /s/ Norman A. Pattis /s/
                                                        NORMAN A. PATTIS
                                                        PATTIS & SMITH, LLC
                                                        383 Orange Street
                                                        New Haven, CT 06511
                                                        T: (203) 393-3017
                                                        F: (203) 393-9745
                                                        npattis@pattislaw.com
                                                        Federal Bar No.: CT0013


                              CERTIFICATE OF SERVICE
       I hereby certify that on the date above a copy of the foregoing Motion for Limited

Permission To Intervene was filed by mailing a copy to the Clerk's office and served by

certified mail on the following counsel of record:

J.P. Cooney
U.S. Attorney's Office For The District Of Columbia
555 Fourth Street, NW
Washington, DC 20530
Tel: (202) 252-7281
Email: joseph.cooney@usdoj.gov


John Crabb , Jr.
U.S. Attorney's Office
555 Fourth Street, NW
Room 11-844
Washington, DC 20530
Tel: (202) 252-1794
Email: John.D.Crabb@usdoj.gov

L. Peter Farkas
Halloran Farkas & Kittila, LLP
1101 30th Street, NW
Suite 500
Washington, DC 20007
Tel: (202) 559-1700
Fax: (202) 257-2019
Email: pf@hfk.law
      Case 1:19-cr-00018-ABJ Document 351 Filed 02/26/20 Page 3 of 3




Robert C Buschel
Buschel & Gibbons, P.A.
One Financial Plaza
100 S.E. Third Avenue
Suite 1300
Ft. Lauderdale, FL 33394
Tel: (954) 530-5301
Email: buschel@bglaw-pa.com

Bruce S. Rogow
Law Office of Bruce S. Rogow, P.A.
100 NE 3rd Avenue, Suite 1000
Fort Lauderdale, FL 33301
Tel: (954) 767-8909
Fax:(954)764-1530
Email: brogow@rogowlaw.com

Grant J. Smith
STRATEGYSMITH, P.A.
401 East Las Olas Boulevard, Suite 130-120
Fort Lauderdale, FL 33301
Tel: 954-328-9064
Email: gsmilh@strategysmith .com

Seth Ginsberg
299 Broadway, Suite 1405
New York, NY 10007
Tel: 212-227-6655
Email: srginsberg@mac.com

Tara A. Campion
LAW OFFICE OF BRUCE S. ROGOW, P.A.
100 NE 3rd Avenue, Suite 1000
Fort Lauderdale, FL 33301
Tel: (954) 767-8909
Fax: (954) 764-1530
Email: tcampion@rogowlaw.com



                                             /s/ Norman A. Pattis /s/
                                             Norman A. Pattis, Esq.
